Title: To Thomas Jefferson from William H. Cabell, 26 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Richmond Augt. 26. 1807
                        
                        I have the honor to enclose you General Mathews’s letter of the 24th. 
                  I am with the highest respect Sir yr.
                            Ob. St.
                        
                            Wm. H: Cabell
                            
                        
                    